UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-8445 BIGLARI HOLDINGS INC. (Exact name of registrant as specified in its charter) INDIANA 37-0684070 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 17est, Suite 400 San Antonio, Texas (Address of principal executive offices) (Zip Code) (210) 344-3400 Registrant’s telephone number, including area code Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” inRule 12b-2 of the Exchange Act (Check one). Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrantis ashell company (as defined in Rule 12b-2 of the Exchange Act). Yes o Nox As of November 2, 2015, 2,066,691 shares of the registrant’s Common Stock, $.50 stated value, were outstanding. Index BIGLARI HOLDINGS INC. INDEX Page No. Part I – Financial Information Item 1. Financial Statements Consolidated Balance Sheets — September 30, 2015 and December 31, 2014 1 Consolidated Statements of Earnings— Third Quarter and First Nine Months 2015 and 2014 2 Consolidated Statements of Comprehensive Income— Third Quarter and First Nine Months 2015 and 2014 3 Consolidated Statements of Cash Flows— First Nine Months 2015 and 2014 4 Consolidated Statements of Changes in Shareholders’ Equity— First Nine Months 2015 and 2014 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures about Market Risk 28 Item 4. Controls and Procedures 28 Part II – Other Information Item 1A. Risk Factors 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3. Defaults Upon Senior Securities 29 Item 4. Mine Safety Disclosures 29 Item 5. Other Information 29 Item 6. Exhibits 30 Signatures 31 Index PART 1 – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS BIGLARI HOLDINGS INC. CONSOLIDATED BALANCE SHEETS (dollars in thousands) September 30, December 31, (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Investments Receivables Inventories Deferred taxes Other current assets Total current assets Property and equipment Goodwill Other intangible assets Investment partnerships Other assets Total assets $ $ Liabilities and shareholders’ equity Liabilities Current liabilities: Accounts payable $ $ Accrued expenses Current portion of notes payable and other borrowings Total current liabilities Long-term notes payable and other borrowings Deferred taxes Other liabilities Total liabilities Shareholders’ equity Common stock - 2,066,691 and 2,065,586shares outstanding Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Treasury stock, at cost ) ) Biglari Holdings Inc. shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying Notes to Consolidated Financial Statements. 1 Index BIGLARI HOLDINGS INC. CONSOLIDATED STATEMENTS OF EARNINGS (dollars in thousands except per-share amounts) Third Quarter First Nine Months (Unaudited) (Unaudited) Revenues Restaurant operations $ Insurance premiums and other Media advertising and other Cost and expenses Restaurant cost of sales Insurance losses and underwriting expenses Media cost of sales Selling, general and administrative Depreciation and amortization Other income (expenses) Interest and dividends 1 - 9 Interest expense ) Interest on obligations under leases ) Investment gains (including contributions) - - - Investment partnership gains (losses) ) Total other income (expenses) Earnings (loss) before income taxes Income tax expense (benefit) ) Net earnings $ Earnings per share Basic earnings per common share $ Diluted earnings per common share $ Weighted average shares and equivalents Basic Diluted See accompanying Notes to Consolidated Financial Statements 2 Index BIGLARI HOLDINGS INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (dollars in thousands) Third Quarter First Nine Months (Unaudited) (Unaudited) Net earnings $ Other comprehensive (loss) income: Net change in unrealized gains and losses on investments (9 ) Applicable income taxes 4 82 Reclassification of investment (appreciation) depreciationin net earnings 7 3 62 ) Applicable income taxes (2
